Mann v Thomas-Senior (2019 NY Slip Op 05496)





Mann v Thomas-Senior


2019 NY Slip Op 05496


Decided on July 9, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2019

Sweeny, J.P., Manzanet-Daniels, Webber, Gesmer, Kern, JJ.


9839 157874/17

[*1]Lawrence E. Mann, et al., Plaintiffs-Appellants,
vKristen A. Thomas-Senior, et al., Defendants-Respondents.


Kishner Miller Himes, P.C., New York (Bryan W. Kishner of counsel), for appellants.
Nixon Peabody LLP, Jericho (Juan Luis Garcia of counsel), for respondents.

Order, Supreme Court, New York County (Charles E. Ramos, J.), entered April 19, 2018, which granted defendants' motion to dismiss the complaint, unanimously affirmed, with costs.
The court properly dismissed the complaint because reasonable reliance is an element of claims sounding in fraud (see Lama Holding Co. v Smith Barney , 88 NY2d 413, 421 [1996]), and plaintiffs failed to plead that they reasonably relied upon defendants' representations concerning the view from the apartment that they were purchasing. The complaint is devoid of any allegations that plaintiffs exercised adequate due diligence in ascertaining the extent to which the adjacent building would impact the view (see Jee Foo Realty Corp. v Lemle , 259 AD2d 401, 402 [1st Dept 1999]).
We have considered plaintiffs' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 9, 2019
CLERK